Citation Nr: 0302560	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  00-14 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which determined that the veteran had 
not submitted new and material evidence sufficient to reopen 
his claims for service connection for left and right knee 
disorders, chronic fatigue and headaches.  The veteran filed 
a timely appeal to these adverse determinations, and his 
claims file was subsequently transferred to the RO in 
Muskogee, Oklahoma.

When these issues were previously before the Board in March 
2002, the Board determined that new and material evidence 
sufficient to reopen the veteran's claims for service 
connection for left and right knee disorders had been 
submitted, and reopened these two claims.  The Board then 
undertook additional internal development of these newly 
reopened claims, as well as the claims for service connection 
for chronic fatigue and headaches, both to include as due to 
an undiagnosed illnesses.  This development, to include 
requesting and obtaining additional existing VA medical 
records, scheduling the veteran for a VA examination of his 
claimed disorders, and obtaining medical nexus opinions, has 
since been accomplished, and the veteran's claims are again 
before the Board for appellate adjudication.

At the time of the Board's March 2002 decision, the Board 
observed that the RO had characterized the veteran's claims 
of entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness, and for headaches, 
to include as due to an undiagnosed illness, as claims to 
reopen.  The Board noted that a review of the record 
reflected that the February 2000 rating decision, from which 
this appeal ensued, was issued less than one year following 
the RO's initial May 1999 denial of the veteran's claims for 
service connection for chronic fatigue and headaches.  As 
such, the Board determined that these claims were not final 
as of February 2000, and the veteran was not required to 
submit new and material evidence to reopen these claims.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).  The Board has therefore recharacterized the 
issues on appeal as they are noted on the title page of this 
decision.  


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The preponderance of the evidence indicates that the 
veteran does not currently suffer from a disorder of either 
knee.

3.  The evidence does not indicate that the veteran's 
complaints of chronic fatigue and headaches are due to an 
undiagnosed illness, or are otherwise related to his military 
service.


CONCLUSIONS OF LAW

1.  A left ankle disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).   

2.  A right ankle disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).   

3.  A disorder manifested by chronic fatigue was neither 
incurred in nor aggravated by the veteran's active duty 
service, and is not due to an undiagnosed illness.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159).

4.  A disorder manifested by headaches was neither incurred 
in nor aggravated by the veteran's active duty service, and 
is not due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appeared to reason that the VCAA may not 
apply to claims or appeals pending on the date of enactment 
of the VCAA.  However, the Federal Circuit stated that it was 
not responding to that question.  The Board notes that 
VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims, as well as notice of the specific 
legal criteria necessary to substantiate his claims.  
Specifically, in the initial rating decision, statement of 
the case, and correspondence to the veteran, the RO notified 
the veteran of all applicable regulations and outlined the 
evidence necessary to substantiate his claims.  Moreover, in 
a letter dated in August 2001, the RO provided the veteran 
with detailed information about the VCAA, including the duty 
to furnish forms and notice of incomplete applications under 
38 U.S.C. § 5102, the duty to provide notice to claimants of 
required information and evidence under 38 U.S.C. § 5103, and 
the duty to assist claimants under 38 U.S.C. § 5103A.  The RO 
also provided the veteran a list of the evidence that the RO 
had already obtained, and informed the veteran of the 
information or evidence he could provide to establish his 
claims.  The Board finds, therefore, that such documents are 
in compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claims.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that, to the extent practicable at this 
time, VA has identified, obtained and developed all relevant 
evidence necessary for an equitable resolution of this 
appeal.  The evidence of record includes the veteran's 
service medical records, post-service VA outpatient treatment 
notes and examination reports, private medical records, 
including medical opinions, and personal statements made by 
the veteran and his wife in support of this appeal.  When the 
veteran testified in November 2001, the undersigned gave the 
veteran and his representative notice of the evidence 
necessary to substantiate his claims.  The duty to suggest 
evidence was met at the time of the hearings pursuant to 38 
C.F.R. § 3.103 (2002).  Indeed, the undersigned suggested to 
the veteran that he should obtain a medical nexus opinion 
from his private treating physician, and the record was held 
open for a period of 60 days from the date of the hearing in 
order to allow the veteran time to request and procure such 
an opinion.  The veteran subsequently submitted evidence, 
which has since been associated with the claims file.  The 
Board is not aware of any additional relevant evidence that 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans.  38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23,139 (2001).  VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section if 
any of the following is the case:  there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

I.  Service Connection For Left And Right Knee Disorders

Factual Background

Evidence relevant to the veteran's claims for service 
connection for left and right knee disorders includes his 
service medical records, which are negative for any evidence 
of treatment in service for problems of either knee.  At the 
time of the veteran's October 1993 Report of Medical History, 
completed by the veteran, the veteran indicated that he had 
pain in his left knee when it was bent or when pressure was 
applied, and that he had never sought treatment for this 
problem.  The actual Report of Medical Examination, dated 
later that same day, does not contain a diagnosis of a left 
knee disorder.  Rather, it contains a finding that the 
veteran's lower extremities were "normal."

In April 1994, the veteran underwent a VA examination.  At 
that time, the veteran reported that he had hit his left knee 
against a cement floor while doing push-ups in service and 
had experienced recurrent left knee pain since that time.  On 
examination, the veteran's left knee revealed no 
abnormalities.  The veteran had full range of motion, no 
tenderness on palpation, no crepitus or instability, a 
negative McMurray's sign, and excellent muscle development 
and strength.  The examiner diagnosed intermittent 
symptomatic knees of unknown etiology, rule out x-ray 
changes.  The results of these x-rays, taken later that same 
day, were normal.

Also of record are VA outpatient treatment notes dated from 
August 1994 to January 1995.  These notes indicate that in 
August 1994, the veteran presented with complaints of turning 
pain in both knees.  He indicated that he had reported this 
pain to military personnel prior to discharge, but that they 
told him to go to the VA.  He also indicated that he had been 
doing construction work since discharge, and that, except 
when performing turning motions, his knees did not hurt.  A 
physical examination revealed no enlargement, redness, 
effusion, crepitus or instability.     X-rays of the left 
knee revealed a benign defect on the cortex of the distal 
left femur suggesting the early development of 
osteochondroma, which the examiner stated was of  "no 
clinical significance."  X-rays of the right knee revealed 
no abnormalities.

The veteran again underwent a VA medical examination in 
October 1998.  At that time, the veteran complained of pain 
in both knees since his return from the Persian Gulf in 
February 1993.  He stated that this pain had become worse 
over the years, and that climbing stairs and running 
increased this pain.  He reported popping, but no swelling, 
locking up or giving way of the knees.  A physical 
examination of the knees revealed full range of motion with 
no crepitus, joint effusion or laxity, and muscles that were 
normal in strength, mass and tone.  The examiner diagnosed 
"Left knee symptomatology without objective findings," and 
"Right knee symptomatology without objective findings."

In January 1999, the veteran underwent another VA 
examination.  This examiner again recorded the veteran's 
complaints and performed a physical examination, noting that 
"the patient ha[d] a rating examination in December 1998, 
and since that time, he did not complain of any new symptoms 
or increase in his symptoms.  He currently has the same 
problems that effect [sic] his life and his job which are his 
chronic fatigue, migraine headaches and joint pain that comes 
and goes."  The examiner rendered identical relevant 
diagnoses of left knee and right knee symptomatology without 
objective findings.

In November 2001, the veteran testified via videoconference 
from Muskogee, Oklahoma, at a hearing before the undersigned 
Acting Board Member.  He stated that he first injured his 
knees during boot camp, at which time he slammed his knees 
into a concrete floor.  He indicated that he complained of 
knee pain at the time of his discharge examination, but was 
told to see a VA doctor when he got out of service.  The 
veteran also testified that he had been treated by a private 
physician, Dr. Grooms, and that this physician had related 
his current knee problems to his military service.  The 
undersigned held the record open for a period of 60 days 
following the date of the hearing in order to allow the 
veteran an opportunity to obtain records of Dr. Groom's 
treatment and an opinion from him in support of the veteran's 
appeal.  

In December 2001, the Board received copies of records from 
Dr. Grooms, dated from July 2000 to November 2001, submitted 
via facsimile transmission from the veteran.  Included with 
these records was a statement from the veteran waiving 
initial RO consideration of the evidence prior to Board 
review and adjudication.  See 38 C.F.R. § 20.1304 (2002).  

At the time of examination by Dr. Grooms in July 2000, the 
veteran reported that his bilateral knee pain had started 
while he was a U.S. Marine, and that it became worse by 
running.  Dr. Grooms performed a physical examination, which 
revealed mostly normal findings, save for mild crepitus to 
both patellae, and severe pain with quadriceps inhibition.  
X-rays were said to be "unremarkable."  Following this 
examination, Dr. Grooms diagnosed bilateral knee right 
greater than left chondromalacia patella.  He then added the 
following opinion:  

I believe that [the veteran's] case 
should be reviewed by the Veteran's 
Administration and that his bilateral 
knee condition be considered a service 
connected injury.  It is my professional 
opinion as a[n] orthopedic surgeon that 
[the veteran's] current bilateral knee 
pain is as likely as not related to his 
service in the United States Marine 
Corp[s], and the physical abuse to his 
knees from training.

This physician again treated the veteran in November 2001, at 
which time the veteran complained of continuing knee pain, as 
well as occasional swelling.  At that time, physical 
examination was mostly normal, save for evidence of 
patellofemoral crepitus and positive patellar and quadriceps 
inhibition tests.  X-rays showed no obvious osteoarthritic 
changes.  Following his examination, Dr. Grooms again 
diagnosed bilateral anterior knee pain due to chondromalacia 
patella, and offered a similar opinion as previously:

I believe that [the veteran's] case 
should be reviewed by the Veteran's 
Administration and that his bilateral 
knee pain should be considered as service 
connected.  It is my professional opinion 
as an orthopedic surgeon that [the 
veteran's] current bilateral 
chondromalacia patella is as likely [a]s 
not related to his service in the United 
States Marine Corp[s] and that physical 
abuse to his knees from training.

When the veteran's claims were previously before the Board in 
March 2002, it was determined that further development was 
required prior to adjudication of the veteran's claims for 
service connection for knee disorders.  Specifically, the 
Board determined that a VA examination was required in order 
to determine the nature and etiology of any knee disorders 
present.  The examiner was asked to indicate whether it was 
at least as likely as not that any current left or right knee 
disorder had its onset in service or was medically related to 
an injury or disease the veteran experienced during service, 
including his report of having slammed his knees onto a 
concrete floor during boot camp.

The veteran underwent the requested examination in July 2002.  
Following a physical examination of the knees, which was 
entirely normal, and x-rays of the knees, which were also 
normal, the examiner rendered relevant diagnoses of right 
knee pain with a normal examination and a normal x-ray 
report, and left knee pain with a normal examination and a 
normal x-ray report.  

In an addendum at the bottom of this report, the examiner 
offered the following comments and opinion:

This veteran's C [claims] file including 
SMR's [service medical records] were 
reviewed prior to the examination.  In 
his SMR's no injury to his right knee or 
left knee was noted while he was in the 
military.  This veteran's x-ray reports 
of both right and left knee were reported 
as no abnormality found...

Also it is my opinion that the veteran's 
symptoms of right knee pain and left knee 
pain are not likely related to his 
military service as there are no 
objective signs of any knee disorder and 
also there is no notation of any injury 
to his knees while he was in the military 
service and I could not find any notation 
about his knee injuries in his SMR's.

Analysis

Following a review of the evidence detailed above, the Board 
finds that the preponderance of the evidence is against a 
finding of a current disability of either of the veteran's 
knees for which service connection could be granted.  Despite 
the veteran's subjective complaints of pain, the overwhelming 
weight of the evidence shows no evidence whatsoever of any 
abnormality of either of the veteran's knees.  Repeated x-
rays of the veteran's knees by VA and private examiners in 
April 1994, August 1994, July 2000, November 2001, and July 
2002 have all been completely normal.  Furthermore, the only 
objective evidence of any knee abnormality on multiple 
physical examinations was the finding of the presence of 
crepitus on examination by Dr. Grooms in July 2000 and 
November 2001.  At the time of all other post-service 
examinations, including examinations in April 1994, August 
1994, October 1998, January 1999, and, most recently, in July 
2002, there was no objective evidence whatsoever of any 
abnormality on physical examination.  Therefore, the Board 
determines that the preponderance of the evidence indicates 
that the veteran does not currently suffer from a disorder of 
either knee.  As a valid service connection claim requires 
medical evidence of a current disability, the veteran's claim 
for service connection for left and right knee disorders must 
be denied.  The Court has held that "[i]n order for the 
veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.").

II.  Service Connection For Chronic Fatigue and Headaches, 
To Include As Due To An Undiagnosed Illness

Factual Background

Evidence relevant to the veteran's claim for service 
connection for chronic fatigue and headaches, to include as 
due to an undiagnosed illness, includes the veteran's service 
medical records, which are completely negative for any 
evidence any reported complaints or diagnoses of, or 
treatment for, either fatigue or headaches.  At the time of 
the veteran's Report of Medical History in October 1993, he 
checked the box indicating "No" when asked to indicate 
whether he had ever had frequent or severe headaches.

In addition, the medical evidence from the years immediately 
following the veteran's discharge from service in December 
1993, including extensive VA outpatient treatment notes, fail 
to indicate any complaints of fatigue or headaches until 
September 1997.  At that time, the veteran complained of 
malaise, along with myalgia, chills and fever.  Following an 
examination and laboratory testing, the examiner rendered a 
diagnosis of viremia.  He was seen for a follow-up visit in 
October 1997, at which time he complained not only of 
malaise, but also fever, nasal congestion, marked myalgia, a 
cough and shortness of breath.  Diagnoses rendered at that 
time included fever of undetermined origin, viremia and 
sinusitis.

Treatment records from St. Francis Hospital dated in October 
1997 indicate that the veteran sought treatment at that 
facility for the same complaints, including fever, night 
chills, headaches, malaise, and generalized "soreness."  
These records do not reflect a final diagnosis, although a 
serology test report indicates that the test for Rocky 
Mountain Spotted Fever was positive. 

The veteran's claims file contains numerous subsequent VA 
outpatient treatment notes dated from late 1997 until early 
2001 which indicate diagnoses of migraine headaches, tension 
headaches, and sinus headaches, for which the veteran was 
treated with several prescription medications, including 
Elavil, Cafergot and Amitriptyline.

In October 1998, the veteran underwent a VA general medical 
examination.  At that time, he reported that he first noticed 
fatigue in approximately 1997.  He stated that it became 
markedly worse in September 1997, at which time he sought 
treatment at a VA Medical Center (VAMC).  He indicated that 
at that time, his fatigue was accompanied by fevers, nausea 
and headaches.  He reported that he was also admitted to St. 
Francis Hospital around this time, but that he did not know 
what diagnosis was rendered.

The veteran complained of having experienced recurrent 
symptoms of fatigue, fevers and headaches ever since late 
1997, with the headaches occurring approximately every other 
day.  He indicated that these headaches became markedly more 
severe approximately once per week, requiring him to lie 
down.  Following a physical examination, the examiner 
rendered diagnoses of muscle tension headaches, migraine 
headaches without aura, and fatigue, without objective 
findings.  The examiner stated that "The patient has no 
evidence of a chronic pathological diagnosis at this time," 
but noted that, since this fatigue seemed to coincide with 
the onset of sinus problems, it could be related to his 
sinusitis.  The Board notes that a VA ear, nose and throat 
examination conducted that same day indicated a diagnosis of 
chronic rhinitis.

In January 1999, the veteran underwent another VA 
examination.  This examiner again recorded the veteran's 
complaints and performed a physical examination, noting that 
"the patient ha[d] a rating examination in December 1998, 
and since that time, he did not complain of any new symptoms 
or increase in his symptoms.  He currently has the same 
problems that effect [sic] his life and his job which are his 
chronic fatigue, migraine headaches and joint pain that comes 
and goes."  The examiner rendered relevant diagnoses of a 
combination of migraine and muscle tension headaches (not 
clinical for either type by history), chronic fatigue, by 
history, with no clinical findings that support a known 
clinical disease (no evidence of a chronic pathological 
diagnosis at this time), and intermittent generalized 
symptomatology of unknown etiology, including fever, chills 
and dizziness, currently improving, with no objective 
findings to link these symptoms to any known clinical 
diagnosis.  The Board observes that a VA ear, nose and throat 
examination conducted that same day revealed a diagnosis of a 
deviated nasal septum, indicated no evidence of sinusitis or 
rhinitis, and indicated that the veteran's fatigue and 
urticaria were not related to his nose or sinus problems.

When the veteran's claims were previously before the Board in 
March 2002, it was determined that further development was 
required prior to adjudication of the veteran's undiagnosed 
illness claims.  Specifically, the Board determined that a VA 
examination was required in order to determine the nature and 
etiology of any chronic fatigue and headache disorders 
present.  The examiner was asked to indicate whether the 
veteran's reported symptoms of fatigue and headaches existed, 
and, if so, whether they were due to a specific disease 
entity.  For each symptom found to be due to a specific 
disease entity, the examiner was asked to opine as to whether 
it was at least as likely as not etiologically related to the 
veteran's period of active duty service.  For all symptoms 
not found to be due to a specific disease entity, the 
examiner was asked to indicate whether the symptoms 
represented objective indications of chronic disability 
resulting from an undiagnosed illness related to the 
veteran's Persian Gulf War service.  In addition, if any 
symptom was found to be attributable to migraine or muscle 
tension headaches, then the examiner was asked to indicate 
whether migraine or muscle tension headaches represented 
known clinical diagnoses.

The veteran underwent the requested examination in July 2002.  
At that time, the veteran reported that he began suffering 
from headaches in 1997, and had suffered from them ever 
since.  He reported that he had been told he suffered from 
migraines.  Regarding chronic fatigue, he reported that 
beginning in 1997, he began to feel tired all the time and 
restless at night.  He indicated that these symptoms had 
improved somewhat of late.  Following a physical examination, 
the examiner rendered diagnoses of a history of headaches 
with a normal examination, and a history of fatigue with a 
normal examination and no evidence of any chronic fatigue 
syndrome.  A follow-up notation on the bottom of this report 
indicates that subsequent laboratory testing revealed a 
normal urinalysis, no evidence of Hepatitis B or Hepatitis C, 
and a negative rheumatoid factor.

In an addendum at the bottom of this report, the examiner 
offered the following comments and opinion:

This veteran's C [claims] file including 
SMR's [service medical records] were 
reviewed prior to the examination...His 
laboratory reports were within normal 
limits and also his hepatitis C panel was 
negative and hepatitis B surface antigen 
was reported negative.  Also rheumatoid 
factor was negative.

In is my opinion that the veteran's 
symptoms of headache and fatigue do not 
represent any objective indication of 
chronic disability from an undiagnosed 
illness.  However, this veteran stated 
that he was told that he had migraine 
headaches at the Oklahoma City VA Medical 
Center.

Analysis

A.  Headaches

Following a review of this evidence, the Board finds that the 
veteran's symptomatic complaints relating to headaches have 
consistently been attributed by examiners to known, clinical 
diagnoses.  Indeed, the veteran has undergone extensive VA 
testing, which confirmed the diagnosis of migraine headaches, 
and he has also been determined to suffer from occasional 
tension and sinus headaches.  The veteran has been prescribed 
several prescription medications for treatment of his 
migraines, and as recently as March 2002 he reported that his 
headaches were relieved by the use of prescription 
Amitriptyline.  

In short, there is no evidence that the veteran's various 
complaints of headaches are in any way attributable to an 
"undiagnosed illness."  The evidence does show that the 
veteran has suffered from headaches following his discharge 
from service, which he believes are related to toxic exposure 
in the Persian Gulf.  However, as noted above, service 
connection under section 3.317 is available only for 
undiagnosed illnesses attributable to Southwest Asia service 
during the Persian Gulf War, i.e., those illnesses which "by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  In this case, 
the veteran's complaints have been specifically attributed to 
identifiable causes, and, as such, are not illnesses which 
"cannot be attributed to any known clinical diagnosis," and 
service connection under section 3.317 is precluded.  

Furthermore, there is no medical evidence that supports a 
finding that the veteran's headaches are related to service 
on a direct basis.  The Board has considered the veteran's 
own contentions that his current headaches are related to his 
active military service.  However, as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his headache disorder.  As 
it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his current 
headaches, first shown by the record some four years after 
discharge, are related to his military service cannot be 
accepted as competent evidence.

B.  Chronic Fatigue

In addition, the Board finds that while the veteran has 
reported subjective complaints of excessive fatigue, the 
evidence fails to indicate that such reports have ever been 
confirmed on examination, or that the veteran has received a 
current diagnosis of any chronic fatigue disorder.  In this 
regard, the Board notes that while the veteran has 
articulated subjective complaints of excessive fatigue at the 
time of  VA examinations and has presented lay statements as 
evidence of "objective indications of chronic disability," 
as contemplated by 38 C.F.R. § 3.317(a), the Board cannot 
dismiss the medical evidence of record which has been 
consistently negative for any evidence of an actual disorder 
manifested by such symptomatology.  Indeed, the examiner who 
performed the January 1999 VA examination diagnosed chronic 
fatigue, by history, and specifically concluded that there 
were "no clinical findings that support a known clinical 
disease," while the examiner who performed the March 2002 
examination concluded that there was no evidence of any 
chronic fatigue syndrome, and stated that the veteran's 
symptoms of headache and fatigue did not represent any 
objective indication of chronic disability from an 
undiagnosed illness.

As a valid service connection claim requires medical evidence 
of a current disability, whether diagnosed or due to an 
undiagnosed illness, the veteran's claim for service 
connection for chronic fatigue, to include as due to an 
undiagnosed illness, must be denied.  As noted previously, 
the Court has held that "[i]n order for the veteran to be 
awarded a rating for service-connected [disability], there 
must be evidence both of a service-connected disease or 
injury and a present disability which is attributable to such 
disease or injury."  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim.").

C.  Conclusion 

In deciding these claims, the Board observes that during the 
pendency of this appeal, a new law was passed which amended 
the statutes affecting compensation for disabilities 
occurring in Persian Gulf War veterans.  38 U.S.C.A. §§ 1117, 
1118 (West 1991 & Supp. 2002);  Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 
976 (2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include not only an undiagnosed illness, but 
also a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms.  38 U.S.C.A. § 1117(a)(2)(B) (West 1991 & 
Supp. 2002).  Pursuant to Karnas v. Derwinski, 1 Vet. App. 
308 (1991), where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant normally applies, absent 
Congressional intent to the contrary.  Thus, the Board must 
analyze the veteran's Persian Gulf War undiagnosed illness 
claims under the revised regulations as well.

The Board finds that, even under these new criteria, the 
veteran's claims for service connection for headaches and 
chronic fatigue due to an undiagnosed illness must fail.  As 
noted above, the veteran's claimed headache disorder has not 
been attributed by examiners to a medically unexplained 
chronic multisymptom illness, such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome.  On the 
contrary, examiners have repeatedly attributed these 
complaints to specific, identifiable disabilities, including 
migraines, tension headaches, and sinus headaches.  
Similarly, there is no evidence that the veteran's complaints 
of fatigue are attributable to a medically unexplained 
chronic multisymptom illness, such as   chronic fatigue 
syndrome.  On the contrary, the examiner who conducted the 
March 2002 examination specifically determined that there was 
"no evidence of any chronic fatigue syndrome."  Therefore, 
the Board finds that, even under the revised language of 38 
U.S.C.A. §§ 1117 and 1118, the veteran's claims for service 
connection for headaches and chronic fatigue due to an 
undiagnosed illness must be denied.  Although it does not 
appear that the RO had an opportunity to address this 
regulation change, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of these new 
criteria in the first instance, as the evidence does not 
show, and the veteran has not contended, that the veteran's 
symptoms are manifestations of an unexplained chronic 
multisymptom illness, such that these new provisions would be 
of any potential benefit to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 




ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for chronic fatigue, to include as due to 
an undiagnosed illness, is denied.

Service connection for headaches, to include as due to an 
undiagnosed illness, is denied.



		
	L. J. DRIEVER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

